DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning insert must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the inside area" in line 6.  Claim 14 recites the limitation "the exterior" in line 3.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 10-13, 15 and 17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend from claims that are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (US 2010/0193254 A1) (“Lind”) and in view of Pender et al. (US 6,541,115 B2) (“Pender”).
Referring to claim 1: Lind teaches a fixed-cutter matrix bit comprising:
a matrix bit body 50,
a plurality of cutter elements 60 secured at fixed locations to the matrix bit body, and

Lind teaches the hardfaced exterior surface was fused to the at least one gauge pad [0096], an infiltration process performed to manufacture the matrix bit body [0004], [0034] and [0112], and adhering a hardfacing element 70a to a positioning insert 204a placed against an interior surface of a mold 252a for the matrix bit body.  Lind does not specifically teach fusing during the infiltration process.  Pender teaches a drill blank (column 6, lines 33-35) comprising a matrix body 46 and hard particles 48, wherein the hard particles were fused during an infiltration process performed to the matrix body (column 7, lines 28-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lind to include fusing during the infiltration process as taught by Pender in order to be more time efficient, as opposed to fusing after the infiltration process.
Referring to claim 8: Lind teaches a method for adding a hardfaced exterior surface to a fixed-cutter matrix bit:
providing a mold 252a for a fixed-cutter matrix bit 20, wherein the mold comprises an area corresponding to where at least one gauge pad may be formed [0105];
adhering a preformed hardfacing element 70a to a positioning insert 204a positioned on the inside area of the mold corresponding to where the at least one gauge pad may be formed,
adding a matrix powder material to the mold [0110];

removing the matrix bit body from the mold [0075].
Lind teaches a powder can be fused to the at least one gauge pad [0096] to form a hardfaced exterior surface, and also an infiltration process [0004], [0034] and [0112].  Lind does not specifically teach the preformed hardfacing element is fused to the at least one gauge pad during the infiltration process to form a hardfaced exterior surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lind to include fusing the preformed hardfacing element to the at least one gauge pad since there is no criticality provided for only one type of hardfaced exterior surface.
Further, Pender teaches a matrix body 46 and a hardfacing element 46, 48 is fused during an infiltration process (column 7, lines 28-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lind to include fusing during the infiltration process as taught by Pender in order to be more time efficient, as opposed to fusing after the infiltration process.
Referring to claim 18: Lind teaches a drilling assembly comprising:
a drill string extendable from a drilling platform and into a wellbore [0055];
a pump fluidly connected to the drill string and configured to circulate a drilling fluid into the drill string and through the wellbore [0055]; and

Lind teaches the hardfaced exterior surface was fused to the at least one gauge pad [0096], an infiltration process performed to manufacture the matrix bit body [0004], [0034] and [0112], and adhering a hardfacing element 70a to a positioning insert 204a placed against an interior surface of a mold 252a for the matrix bit body.  Lind does not specifically teach fusing during the infiltration process.  Pender teaches a drill blank (column 6, lines 33-35) comprising a matrix body 46 and hard particles 48, wherein the hard particles were fused during an infiltration process performed to manufacture the matrix body (column 7, lines 28-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lind to include fusing during the infiltration process as taught by Pender in order to be more time efficient, as opposed to fusing after the infiltration process.
Referring to claims 2, 10 and 19: Lind teaches the hardfaced exterior surface [0053] or the preformed hardfacing element comprises a material selected from the group consisting of tungsten, niobium, vanadium, molybdenum, silicon, titanium, tantalum, zirconium, chromium, yttrium, boron, carbon, carbides thereof, nitrides thereof, borides thereof, oxides thereof, silicides thereof, and combinations thereof [0092].
Referring to claims 4 and 21: Lind teaches a second gauge pad further comprises a recessed area 70 and wherein a second hardfaced exterior surface is hardfaced on to the recessed area [0053].
Referring to claims 5 and 22: Lind teaches the at least one gauge pad further comprises an insert attached to its exterior [0105], and wherein the hardfaced exterior surface was hardfaced on to the exterior surface of the bit.  Lind also teaches steel is commonly used [0007], as is fusing [0096].  However, Lind does not specifically teach a steel insert fused to its exterior, and wherein the hardfaced exterior surface was hardfaced on to the steel insert.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by Lind to be steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by Lind to be fused since such a modification would only require a simple substitution of one known element for another to obtain predictable results.  Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardfacing of Lind to be hardfaced on to the steel insert in order to provide abrasion, erosion and/or wear resistance to the insert as well.
Referring to claims 6, 17 and 20: Lind teaches the at least one gauge pad of the matrix bit body does not comprise thermally stable polycrystalline diamond elements (see entire Specification).
Referring to claims 7 and 13: Lind teaches repairing the hardfaced exterior surface at least once by using a hardfacing process to hardface an additional hardfacing composite material to the hardfaced exterior surface [0012].
Referring to claim 11: Lind teaches adding a displacement insert [0112] to the mold corresponding to where a second gauge pad may be formed, and separating the displacement insert from the matrix bit body to expose a recessed area 70 in the gauge pad of the matrix bit body, and using a hardfacing process to hardface a hardfacing composite material to the recessed area to form a hardfaced exterior surface on the recessed area [0053].
Referring to claim 12: Lind teaches the hardfacing process is selected from the group consisting of oxyfuel welding, shielded metal arc welding, gas metal arc welding, submerged arc welding, plasma transferred arc welding, thermal spraying, laser cladding, and combinations thereof [0095]-[0096].
Referring to claim 14: While Lind teaches steel is commonly used [0007], Lind does not specifically teach adding a steel insert to the mold corresponding to where a second gauge pad may be formed, and using a hardfacing process to hardface a hardfacing composite material to the exterior of the steel insert to form a second hardfaced exterior surface on the exterior of the steel insert.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by Lind to be steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one of ordinary skill in the art 
Referring to claim 15: Lind teaches the hardfacing process is selected from the group consisting of oxyfuel welding, shielded metal arc welding, gas metal arc welding, submerged arc welding, plasma transferred arc welding, thermal spraying, laser cladding, and combinations thereof [0095]-[0096].
Referring to claim 23: Lind teaches the hardfaced exterior surface has an additional hardfacing composite material hardfaced to the hardfaced exterior surface after completion of the infiltration process (FIG. 2B; [0059]).
Response to Arguments
Applicant’s arguments, see page 6, filed January 19, 2021, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 
Applicant’s arguments, see page 6-8, filed January 19, 2021, with respect to the rejection(s) of claim(s) 1, 2, 4-8, 10-15, and 17-23 are under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Lind and in view of Pender.  Regarding the applicant’s arguments that Lind alone does not teach the hardfaced exterior surface (or the hardfacing element) being fused to the gauge pad during an infiltration process as claimed in claims 1, 8 and 18, the claims are now rejected over Lind and in view of Pender since Pender does teach a hardened element fused to another element during an infiltration process, as further explained above.  Therefore, the claims stand rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


02 April 2021